NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-8, 11-13, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations: “after the network connection fails and is ceased: automatically driving, by the home appliance, the WiFi module to switch between the monitoring mode and the hotspot mode for connecting to the network within a preset time or manually driving the WiFi module to switch between the monitoring mode and the hotspot mode for connecting to the network within a preset time in response to a touch of a button on the home appliance” and “after the automatically driving or manually driving the WiFi module to switch between the monitoring mode and the hotspot mode, in response to the home appliance still failing to connect to the network, determining by the WiFi module that the network connection stops and maintenance is needed” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claims 8 and 11 recite similar limitations as those of claim 1, therefore, claims 8 and 11 are allowed for similar reasons as stated above.  Claims 2, 5-7, 12-13, and 16-18 depend from an allowable base claim, therefore, claims 2, 5-7, 12-13, and 16-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474